UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31,2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-21084 Champion Industries, Inc. (Exact name of Registrant as specified in its charter) West Virginia 55-0717455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2450-90 1st Avenue P.O. Box 2968 Huntington, WV 25728 (Address of principal executive offices) (Zip Code) (304) 528-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesüNo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, "accelerated filer"and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes Noü. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding atJuly 31, 2012 Common stock, $1.00 par value per share 11,299,528 shares Champion Industries, Inc. EXPLANATORY NOTE The sole purpose of this amendment to our Quarterly Report on Form 10-Q for the quarterly period ended July31, 2012, originally filed with the Securities and Exchange Commission on September 14, 2012, is to furnish Exhibit 101 to the Form 10-Q, which contains the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes included in Part I, Item 1 of the Form 10-Q. As permitted by Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 was required to be furnished by amendment within 30 days of the original filing date of the Form 10-Q. No other changes have been made to the Form 10-Q and the Form 10-Q has not been updated to reflect events occurring subsequent to the original filing date. 2 Signatures Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CHAMPION INDUSTRIES, INC. Date: September 18, 2012 /s/ Marshall T. Reynolds Marshall T. Reynolds Chief Executive Officer Date:September 18, 2012 /s/ Todd R. Fry Todd R. Fry Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description 31 .1 Principal Executive Officer Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31 .2 Principal Executive Officer Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32 . Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* .INS XBRL Instance Document** .SCH XBRL Taxonomy Extension Schema Document** .CAL XBRL Taxonomy Extension Calculation Linkbase Document** .LAB XBRL Taxonomy Extension Label Linkbase Document** .PRE Taxonomy Extension Presentation Linkbase Document** .DEF XBRL Taxonomy Extension Definition Linkbase Document** * Previously filed or furnished as an exhibit to the Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended July 31, 2012. ** Furnished with this Amendment No. 1. E-1
